We have carefully examined appellant's motion for rehearing. After appellant had testified giving his version of the killing, as set out in our original opinion, it seems obvious that the state might prove that following appellant's separation from his wife some time prior to the killing, he had been keeping company with various other women, to some of whom he had made proposals of marriage, etc., the legitimate purpose of same being to show his state of mind toward his wife, and to rebut the likelihood that he would so keenly resent and be affected by the attentions of deceased to his said wife. There is no suggestion that the women with whom appellant went, or to whom he proposed marriage, were lewd women or women of bad reputation. We do not think the question of appellant's motive in doing the shooting to be of such collateral character as that he might not be cross-examined regarding same, or that the state might not show by testimony that his motive was not what he claimed it to be.
Believing the case properly disposed of, the motion for rehearing will be overruled.
Overruled. *Page 303